831 F.2d 291Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Miguel Garcia MONTALVO, Plaintiff-Appellant,v.O.I. WHITE, Defendant-Appellee.
No. 87-7132.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1987.Decided:  Sept. 30, 1987.

Before WIDENER, HALL, and PHILLIPS, Circuit Judges.
Miguel Garcia Montalvo, appellant pro se.
Michael A. Humphreys, Office of United States Attorney, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Montalvo v. White, C/A No. 86-208-AM (E.D.Va., April 9, 1987).


2
AFFIRMED.